Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed by the applicant on 5/21/2021 and examiner initiated interview conducted on 6/11/2021.  Claims 1, 4-6, 8, 9, 11, 12, 15-17, 19-22, and 27-37 are currently pending; claims 1, 11, and 22 are amended by the Examiner's amendment and claims 35 and 36 are cancelled (rolled into independent form).  This results in claims 1, 4-6, 8, 9, 11, 12, 15-17, 19-22, 27-34, and 37 being allowed.

Allowable Subject Matter

Claims 1, 4-6, 8, 9, 11, 12, 15-17, 19-22, 27-34, and 37 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by James Fisher (Reg# 73,812) on 6/11/2021 via telephone.

The application has been amended as follows:  
Claims 1, 11, and 22 have been amended.
Claims 4-6, 8, 9, 12, 15-17, 19-21, 27-34, and 37 remain as previously presented.
Claims 2, 3, 7, 10, 13, 14, 18, 23-26, 35, and 36 are cancelled.

Listing of Claims:
1.	(Currently Amended)  A computer implemented method for scheduling a meeting or event, comprising:
receiving at a specific email address associated with a scheduling process an email message from an organizer of a proposed meeting or event addressed to both (i) other attendees of the proposed meeting or event and (ii) the specific email address;
routing the received email message from the specific email address to the scheduling process to initiate the scheduling process;
processing, by the scheduling process, the received email message to determine certain information related to the proposed meeting or event;
based on the determined information, accessing, by the scheduling process, data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event, wherein the scheduling preferences are derived at least in part from monitoring text communications of the one or more of the attendees to detect the scheduling preferences, and wherein the data regarding the scheduling preferences are related to one or more of a role, a location, or a past attendance at meetings or events for an attendee;
based at least in part on the scheduling preferences, determining, by the scheduling process, one or more possible options of date, time, or location for scheduling the proposed meeting or event, wherein the possible options include a possible option occurring on days that are least busy for at least one of (i) greatest number of attendees, (ii) the organizer, or (iii) most senior attendees and offering buffer time between the meeting or event and other meetings or events for at least one of (i) greatest number of attendees, (ii) the organizer, or (iii) most senior attendees;
generating, by the scheduling process, a generated email message to one or more of the attendees of the proposed meeting or event, the generated email message including the one or more possible options for scheduling the proposed meeting or event and suggesting one or more additional attendees of the proposed meeting or event;
receiving, by the scheduling process, a selection email message from the organizer of the proposed meeting or event, the received selection email message including a selection of one of the one or more possible options for scheduling the proposed meeting or event; and
in response to receiving, from the organizer, the selection email message including the selected option, scheduling, by the scheduling process, the proposed meeting or event based on the selected option by generating and sending a scheduling email message to each of the attendees of the proposed meeting or event, wherein the scheduling email message contains a link that, when selected by the attendee,
(i) acknowledges, to the scheduling process, receipt of the scheduling email message and indicates the expected attendance of the attendee at the meeting or event; and
(ii) automatically generates a calendar entry for the meeting or event in a calendar of the attendee.
2.	(Canceled).
3.	(Canceled).
4.	(Previously Presented)  The method of claim 1, wherein processing the received email message to determine certain information related to the proposed meeting or event further comprises executing a script or instruction that identifies specific 
5.	(Previously Presented)  The method of claim 1, wherein accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event further comprises accessing data related to one or more of the role, the location, or the past attendance at meetings or events for one or more of the attendees.
6.	(Original)  The method of claim 1, wherein determining one or more possible options for scheduling the proposed meeting or event further comprises applying one or more of a rule, heuristic, or decision process to identify one or more options for scheduling the proposed meeting or event, wherein application of the rule, heuristic, or decision process involves consideration of one or more of the seniority, the role, or the function of one or more of the attendees of the proposed meeting or event.
7.	(Canceled).
8.	(Previously Presented)  The method of claim 1, further comprising:
accessing a specific set of rules, constraints, or scheduling guidelines in response to identifying one or more of the proposed attendees, the subject or purpose of the meeting or event, or the organizer of the meeting or event; 
scoring the one or more possible options for scheduling the proposed meeting or event based on the one or more possible options satisfying one or more of the rules, constraints, and scheduling guidelines; and 
excluding from the possible options those options with a score that does not exceed a threshold.
9.	(Previously Presented)  The method of claim 1, further comprising:
monitoring communications between one or more of the attendees of the proposed meeting or event, the monitored communications being written in response to the generated email message including the one or more possible options for scheduling the proposed meeting or event; and

10.	(Canceled).
11.	(Currently Amended)  A system for scheduling a meeting or event, comprising:
one or more business related data processing applications installed in the system;
a data storage element coupled to the one or more business related data processing applications;
a processor programmed with a set of instructions, wherein when executed by the processor, the instructions cause the system to: 
receive at a specific email address associated with a scheduling process an email message from an organizer of a proposed meeting or event addressed to both (i) other attendees of the proposed meeting or event and (ii) the specific email address;
route the received email message from the specific email address to the scheduling process to initiate the scheduling process;
process, by the scheduling process, the received email message to determine certain information related to the proposed meeting or event;
based on the determined information, access, by the scheduling process, data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event, wherein the scheduling preferences are derived at least in part from monitoring text communications of the one or more of the attendees to detect the scheduling preferences, and wherein the data regarding the scheduling preferences are related to one or more of a role, a location, or a past attendance at meetings or events for an attendee;
based at least in part on the scheduling preferences, determine, by the scheduling process, one or more possible options of date, time, or occurring on days that are least busy for at least one of (i) greatest number of attendees, (ii) the organizer, or (iii) most senior attendees and offering buffer time between the meeting or event and other meetings or events for at least one of (i) greatest number of attendees, (ii) the organizer, or (iii) most senior attendees;
generate, by the scheduling process, a generated email message to one or more of the attendees of the proposed meeting or event, the generated email message including the one or more possible options for scheduling the proposed meeting or event and suggesting one or more additional attendees of the proposed meeting or event;
receive, by the scheduling process, a selection email message from the organizer of the proposed meeting or event, the received selection email message including a selection of one of the one or more possible options for scheduling the proposed meeting or event; and
in response to receiving, from the organizer, the selection email message including the selected option, schedule, by the scheduling process, the proposed meeting or event based on the selected option by generating and sending a scheduling email message to each of the attendees, wherein the scheduling email message contains a link that, when selected by the attendee,
(i) acknowledges, to the scheduling process, receipt of the scheduling email message and indicates the expected attendance of the attendee at the meeting or event; and
(ii) automatically generates a calendar entry for the meeting or event in a calendar of the attendee.
12.	(Previously Presented)  The system of claim 11, wherein the one or more business related data processing applications installed in the system include an application for processing one or more of calendaring data, enterprise resource planning 
13.	(Canceled).
14.	(Canceled).
15.	(Previously Presented)  The system of claim 11, wherein processing the received email message to determine certain information related to the proposed meeting or event further comprises executing a script or instruction that identifies specific information in the received email message, and further wherein the specific information includes one or more of the proposed attendees, or the organizer of the meeting or event.
16.	(Previously Presented)  The system of claim 11, wherein accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event further comprises accessing data related to one or more of the role, the location, or the past attendance at meetings or events for one or more of the attendees.
17.	(Original)  The system of claim 11, wherein determining one or more possible options for scheduling the proposed meeting or event further comprises applying one or more of a rule, heuristic, or decision process to identify one or more options for scheduling the proposed meeting or event, wherein application of the rule, heuristic, or decision process involves consideration of one or more of the seniority, the role, or the function of one or more of the attendees of the proposed meeting or event.
18.	(Canceled).
19.	(Previously Presented)  The method of claim 11, further comprising: 
accessing a specific set of rules, constraints, or scheduling guidelines in response to identifying one or more of the proposed attendees, the subject or purpose of the meeting or event, or the organizer of the meeting or event; 
scoring the one or more possible options for scheduling the proposed meeting or event based on the one or more possible options satisfying one or more of the rules, constraints, and scheduling guidelines; and

20.	(Previously Presented)  The system of claim 11, further comprising: 
monitoring communications between one or more of the attendees of the proposed meeting or event, the monitored communications being written in response to the generated email message including the one or more possible options for scheduling the proposed meeting or event; and
sending an updated email message to one or more of the attendees of the proposed meeting or event, the updated email message including information relevant to dates discussed in the monitored communications.
21.	(Previously Presented)  The system of claim 20, further comprising using dates and times appearing in discussion obtained from the monitoring of the communications to generate a possible option for the scheduling of the proposed meeting or event.
22.	(Currently Amended)  An apparatus for scheduling a meeting or event, comprising:
an electronic data processing element;
a set of instructions stored on a non-transient medium and executable by the electronic data processing element, which when executed cause the apparatus to:
a specific email address associated with a scheduling process an email message from an organizer of a proposed meeting or event addressed to both (i) other attendees of the proposed meeting or event and (ii) the specific email address;
route the received email message from the specific email address to the scheduling process to initiate the scheduling process;
process, by the scheduling process, the received email message to determine certain information related to the proposed meeting or event;

based at least in part on the scheduling preferences, determine, by the scheduling process, one or more possible options of date, time, or location for scheduling the proposed meeting or event, wherein the possible options include a possible option occurring on days that are least busy for at least one of (i) greatest number of attendees, (ii) the organizer, or (iii) most senior attendees and offering buffer time between the meeting or event and other meetings or events for at least one of (i) greatest number of attendees, (ii) the organizer, or (iii) most senior attendees;
generate, by the scheduling process, a generated email message to one or more of the attendees of the proposed meeting or event, the generated email message including the one or more possible options for scheduling the proposed meeting or event;
receive, by the scheduling process, a selection email message from the organizer of the proposed meeting or event, the received selection email message including a selection of one of the one or more possible options for scheduling the proposed meeting or event; and
in response to receiving, from the organizer, the selection email message including the selected option, schedule, by the scheduling process, the proposed meeting or event based on the selected option by generating and sending a scheduling email message to each of the attendees of the proposed meeting or event, wherein the scheduling email message contains a link that, when selected by the attendee,

(ii) automatically generates a calendar entry for the meeting or event in a calendar of the attendee.
23.	(Canceled).
24.	(Canceled).
25.	(Canceled).
26.	(Canceled).
27.	(Previously Presented)  The method of claim 1, wherein the scheduling process operates in a first account of a multi-tenant platform, and a second scheduling process operates in a second account of the multi-tenant platform, the method further comprising scheduling the proposed meeting or event across the first and second accounts.
28.	(Previously Presented)  The method of claim 1 wherein the suggesting, by the scheduling process, an additional attendee for the meeting is based on past attendance of the additional attendee at an event similar to the proposed meeting or event.
29.	(Previously Presented)  The method of claim 1 wherein the suggesting, by the scheduling process, an additional attendee for the meeting is based on a correlation between the attendance at other events of the additional attendee and one or more of the attendees of the proposed meeting or event.
30.	(Previously Presented)  The method of claim 1, wherein: 
the data regarding the scheduling preferences for one or more attendees is accessed for each of the one or more attendees; and
the scheduling preferences are derived at least in part from monitoring the communications of each of the one or more attendees. 

processing the received email message to determine certain information related to the proposed meeting or event further comprises executing a script or instruction that identifies one or more of the proposed attendees of the meeting or event from the received email message;
accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event further comprises accessing data related to one or more of the role, the location, or the past attendance at meetings or events for the one or more of the attendees; and
determining one or more possible options for scheduling the proposed meeting or event further comprises applying one or more of a rule, heuristic, or decision process to identify one or more options for scheduling the proposed meeting or event, wherein application of the rule, heuristic, or decision process involves consideration of one or more of the seniority within a business organization, the role within the business organization, or the function within the business organization of the one or more of the attendees of the proposed meeting or event.
32.	(Previously Presented)  The method of claim 1, wherein accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event further comprises accessing data related to past attendance at meetings or events for one or more of the attendees.
33.	(Previously Presented)  The method of claim 8, wherein the rules, constraints, or scheduling guidelines include best fit of a possible option with a preference of most senior attendees of the meeting.
34.	(Previously Presented)  The method of claim 8, wherein the rules, constraints, or scheduling guidelines include best fit of a possible option with a preference of the organizer.
35.	(Canceled).

37 	(Previously Presented)  The method of claim 1, wherein the received email message is addressed to the specific email address as a carbon copy.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include Wilbrink et al. (USPGPUB 2005/0091095), Chen et al. (USPGPUB 2014/0208325), Adler at al. (USPGPUB 2011/0054976), McPhail (USPGPUB 2012/0150581), Baldwin et al. (USPGPUB 2014/0047023), Curtis et al. (US Patent 4,626,836).
The closest foreign prior art is KR-101311127-B1. 
The closest NPL is IPCOM000228220D (Disclosed Anonymously) 2013-06-13 (abstract). [online] [retrieved on 2021-02-09]. Retrieved from: ip.com Database
None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in (now amended) independent claims 1, 11, and 22, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624